Hill, P. J.
(dissenting). In deciding whether unemployment payroll taxes are to be paid by appellant, we are to determine whether its activities are scientific. The certificate *5of incorporation indicates, as do the acts of appellant, that its purpose is to accumulate and systematize information and knowledge concerning dogs and their breeding. In so doing, it formulates rules concerning shows and contests and publishes a magazine. The certificate permits an interpretation that the rules which regulate the conduct of persons who engage in exhibiting, registering, selling and breeding dogs, and the holding of shows and field trials are all incidental to the last clause of the sentence “ to do everything to advance the study, breeding, exhibiting, running and maintenance of the purity of thoroughbred dogs.” Moneys received appear to be used in the scientific study of dogs and their breeding and the publication of the information gained. The surplus which appears on the balance sheet has decreased latterly.
The study of dogs, their training and breeding is scientific, and when not allied with the profit motive, is not subject to this tax. “ It was in part a horse breeder, maintaining an experimental breeding station and a breeding bureau; and it is quite true that until relatively modern times such knowledge of heredity as we had was derived from those who' bred domestic animals. It would be hard to deny the name of science to their lore.” (Jockey Club v. Helvering, 76 F. 2d 597.) In Matter of Mendelsohn (262 App. Div. 605) the facts are more-similar to those here presented than in Matter of Mohawh Mills Assn., Inc. (260 App. Div. 433). The proof here does not bring this case within the category of Matter of Carroll (263 App. Div. 204, revd. 288 N. Y. 447) where there were two corporations, one ‘‘ siphoning ’ ’ off the surplus of the other. Nothing is here shown indicating financial profit by any person or corporation.
I favor a reversal of the decision.
Brewster, Foster and Lawrence, JJ., concur with Heffernan, J.; Hill, P. J., dissents in an opinion.
Decision affirmed, with costs.